Citation Nr: 0630276	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  01-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psoriasis 
and psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1971 until 
December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the veteran's initial claim of 
entitlement to service connection for a "skin condition" 
was received by the RO in February 1996.  A July 1996 rating 
decision denied service connection for a skin condition 
including psoriasis, psoriatic arthritis and osteoarthritis 
of the ankles and feet.  The veteran next submitted a 
communication in March 1997, which was construed by the RO as 
a request to reopen his skin and arthritis claims.  In March 
1997, those claims were again denied.  Following that denial, 
the veteran submitted another statement in May 1998 
referencing his psoriasis and psoriatic arthritis.  No action 
was taken in response to that submission.  Then, in a 
statement received in November 1998, the veteran provided 
additional information pertaining to his psoriasis.  This 
communication was construed as a request to reopen a claim of 
entitlement to service connection for psoriasis.  More 
evidence was submitted in May 1999.

In a May 1999 rating decision, the RO noted that the 
veteran's claim of entitlement to service connection for 
psoriasis had been previously denied.  As such, the issue for 
adjudication was characterized as whether new and material 
evidence had been received to reopen the claim.  The RO 
determined that new and material evidence had not been 
received, and the claim was not reopened.  In August 1999, 
the veteran submitted further evidence that was construed as 
an informal request to reopen his claim of entitlement to 
service connection for psoriasis and psoriatic arthritis.  In 
October 2000, the RO again rejected the veteran's request to 
reopen a claim of service connection for psoriasis and 
psoriatic arthritis.  The veteran appealed that decision by 
submitting a notice of disagreement in November 2000.  A 
statement of the case was issued in January 2001 and the 
appeal was perfected with the submission of a VA Form 9 in 
February 2001.  While the January 2001 statement of the case 
(SOC) identified the issue as entitlement to service 
connection, the text of that SOC analyzes the issue of new 
and material evidence.  

Based on the procedural history outlined above, the Board 
finds that the issue currently on appeal is appropriately 
characterized as set forth on the title page of this 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the RO denied service connection for 
psoriasis and psoriatic arthritis in previous unappealed 
rating decisions.  As such, the issue on appeal is whether 
new and material evidence has been received to reopen the 
claim.  In this regard, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

The Board has reviewed the claims folder and finds that the 
notice letters dated in April 2001 and March 2006 fail to 
inform the veteran as to the requirements pertaining to new 
and material evidence.  As such, VA's notice obligations 
under the VCAA have not been satisfied here.  See Kent, 20 
Vet. App. at 1.  

It is further noted that VA examination in November 1999 did 
not include any opinion as to the etiology of the veteran's 
current skin problems.  Because this question is essential to 
the veteran's appeal, such an opinion should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Kent v. Nicholson, No. 
04-181, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the definitions of new 
and material evidence and identify the 
basis for the last prior final denial on 
each new and material claim.  Such notice 
should further explain the evidence and 
information necessary to substantiate the 
underlying service connection claims and 
inform the appellant of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should further be provided notice that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Arrange for a VA dermatologist to 
review the claims folder and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
currently diagnosed psoriasis and 
psoriatic arthritis is causally related 
to his in-service skin complaints 
diagnosed as seborrhic dermatitis.  Any 
opinions offered should be supported by a 
clear rationale consistent with the 
evidence of record.  If it is felt that 
additional physical examination is 
required in order to respond to this 
inquiry, then such examination should be 
scheduled and all necessary tests should 
be performed.  The examiner should 
identify any present skin diagnoses and 
opine as to their etiology.  


3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



